859 F.2d 153
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Pearly L. WILSON, Plaintiff-Appellant,v.Richard P. SEITER;  E.M. Barnes, Sgt., Defendants-Appellees.
No. 88-3811.
United States Court of Appeals, Sixth Circuit.
Sept. 28, 1988.

Before WELLFORD and BOGGS, Circuit Judges and JOHN W. PECK, Senior Circuit Judge.

ORDER

1
This appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
A review of the file indicates that the district court entered an order on August 16, 1988, striking Wilson's jury demand, denying his motion for appointment of counsel, and referring the case to a magistrate for a hearing.  A notice of appeal was filed from that order on August 24, 1988.


3
This court lacks jurisdiction in the appeal.  The denial of a jury demand is not immediately appealable.   Cochran v. Birkel, 651 F.2d 1219, 1221 (6th Cir.1981), cert. denied, 454 U.S. 1152 (1982).  An order denying appointment of counsel also is not immediately appealable.   Henry v. City of Detroit Manpower Dep't, 763 F.2d 757, 761-64 (6th Cir.)  (en banc), cert. denied, 474 U.S. 1036 (1985).  Finally, an order of reference by a district court to a magistrate is not immediately appealable.   In re Dalton, 733 F.2d 710, 714 (10th Cir.1984), cert. dismissed, 469 U.S. 1185 (1985).


4
Accordingly, it is ORDERED that the appeal be and hereby is dismissed for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.